 

Monaker Group, Inc. 10-K [ex10-26.htm]

 

Exhibit 10.26

 

 

 

 

 

  

 

 

[monaker_logo.jpg] 

 

 

 

 

 

 

 

Special Offering


of up to


$750,000 of Units

 

  

 

 1 

 

 

SUBSCRIPTION AND INVESTMENT REPRESENTATION AGREEMENT

The Company is doing a special offering of up to $750,000 of Units for sale with
each Unit comprised of one (1) shares of common stock, at $2.50 per share (the
“Common Stock”) and one (1) warrant, with each warrant allowing the purchase of
one (1) additional share of Common Stock at $2.50 per share, (collectively the
“Unit” or “Units”)

(Except as otherwise noted, all references to “dollars” or “$” are in United
States dollars).

The undersigned, _Charcoal Investments Ltd.___ (the “undersigned” or the
“Investor”), hereby subscribes for the purchase of Units of Monaker Group, Inc.
Monaker, a Nevada corporation (“Monaker”), in the aggregate amount of
$_370,000___ USD. The undersigned herewith submits the undersigned’s check or
effects a wire transfer of immediately available funds in the amount of
$_370,000_ USD as full payment for such Units (the “Subscription Price”). In
exchange for such payment of the Subscription Price, the undersigned shall
receive from the Monaker __148,000_ Units representing __148,000__ common shares
and _148,000___ warrants.

The undersigned understands that (i) Monaker is offering $750,000 in Units and
may expand or retract the offering at its discretion. The minimum number of
Units that may be purchased under this offering shall not be less than $25,000,
(ii) the offering and sale of the Units will only remain open until September
12th , 2016 unless such offer is extended by the Company.

The undersigned hereby agrees to send payment of the $ 370,000_ Subscription
Price either:

a.       

by mailing a check, payable to Monaker Group, Inc. “

b.       

wiring payment of the Subscription Price to the account set forth below

Name of Bank: Bank of America

Address of Bank: 1381 Weston Rd, Weston FL

Account Name: Monaker Group, Inc.

Account No.: ###########

ABA No.: ###########

Reference: Monaker Group, Inc.

In either case, the undersigned agrees to execute this Subscription and
Investment Representation Agreement and mail same to Monaker Group Inc., 2690
Weston Rd, Suite 200, Weston, Florida, 33331, Attn: Bill Kerby – CEO.

Consummation of the sale of the Securities to the undersigned and to all other
Investors in connection with the offering of Units shall be completed on or
before August 31st, 2016 , (the “Closing Date”), unless such Closing Date shall
be extended by the Company.

1.

Certain Representations of the Subscriber

In connection with, and in consideration of, the sale of the Securities to the
undersigned, the undersigned hereby represents and warrants to the Company and
its officers, directors, employees, agents and shareholders that the
undersigned:

(a)       

Is familiar with (i) Monaker’s Public Filings and is entering this Agreement in
connection with Monaker’s unit offering comprised of common shares of Monaker
Group Inc. and warrants with each warrant having a one (1) year term and an
exercise price of $2.50 cents for Monaker Common Stock and (ii) such other
information as the undersigned has received from Monaker (collectively, the
“Monaker Materials”).

(b)       

Has had an opportunity to review and ask questions of an officer of Monaker
concerning the Monaker Materials and desires no further information respecting
such Monaker Materials.

(c)       

Realizes that Monaker has incurred losses since its inception and must raise
additional funds to support its operations.

 2 

 

(d)       

Realizes and accepts the personal financial risk attendant to the fact that
purchase of the Units represents a speculative investment involving a high
degree of risk, and should not be purchased by any persons not prepared to lose
their entire investment.

(e)       

Can bear the economic risk of an investment in the Units for an indefinite
period of time, can afford to sustain a complete loss of such investment, has no
need for liquidity in connection with an investment in the Units, and can afford
to hold the Units indefinitely.

(f)       

Realizes that there will be a limited market for the Units, and that there are
significant restrictions on the transferability of such Units.

(g)       

Realizes that the Units have not been registered for sale under the Securities
Act of 1933, as amended (the “Act”), or applicable state securities laws (the
“State Laws”), and they may be sold only pursuant to registration under the Act
and State Law, or an opinion of counsel that such registration is not required.

(h)       

Is experienced and knowledgeable in financial and business matters, capable of
evaluating the merits and risks of investing in the Units and does not need or
desire the assistance of a knowledgeable representative to aid in the evaluation
of such risks (or, in the alternative, has a knowledgeable representative whom
such investor intends to use in connection with a decision as to whether to
purchase the Units).

(i)       

Realizes that (a) there are substantial restrictions on the transfer of the
Units; (b) there is currently limited public market for the Units and
accordingly, for the above and other reasons, the undersigned may not be able to
liquidate an investment in such securities for an indefinite period.

2.

REPRESENTATIONS AND WARRANTIES OF MONAKER. Monaker represents and warrants to
and agrees with Investor, as follows:

(a)       

The Monaker Materials as of their respective dates do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(b)       

Monaker is authorized to issue 500,000,000 shares of its Common Stock. As of the
date of the last quarterly filing, an aggregate of 7,508,889 shares of Common
Stock are issued and outstanding.

(c)       

All of the outstanding shares of capital stock of Monaker have been duly
authorized and validly issued, are fully paid and non-assessable.

(d)       

Monaker has the requisite corporate power and authority to enter into and
execute, deliver and perform their obligations under this Agreement, the Units
and the Warrants (collectively, the “Transaction Documents”), including, without
limitation to permit the exercise of such Warrants into Common Stock of Monaker.
Each of the Transaction Documents has been duly and validly authorized by
Monaker and, when executed and delivered by Monaker , will constitute a valid
and legally binding agreement of Monaker , enforceable against Monaker in
accordance with their terms except as the enforcement thereof may be limited by
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the “Enforceability Exceptions”).

 

 3 

 

 

(e)       

The Units have been duly authorized and, when issued upon payment thereof in
accordance with this Agreement, will have been validly issued, fully paid and
nonassessable. The stockholders of Monaker have no preemptive or similar rights
with respect to the Common Stock.

(f)       

The execution, delivery and performance by Monaker of the Transaction Documents
and the consummation by Monaker of the transactions contemplated thereby and the
fulfillment of the terms thereof will not violate, conflict with or constitute
or result in a breach of or a default under (i) the articles of incorporation of
Monaker or the bylaws of Monaker (or similar organizational document) or
(ii) any statute, judgment, decree, order, rule or regulation of any court or
governmental agency or other body applicable to Monaker or any of its respective
properties or assets.

3.

Investment Intent

The undersigned has been advised that the Units have not been registered under
the Act or relevant State Laws but are being offered, and will be offered, and
sold pursuant to exemptions from the Act and State Laws, and that Monaker’s
reliance upon such exemption is predicated in part on the undersigned’s
representations contained herein. The undersigned represents and warrants that
the Units are being purchased for the undersigned’s own account and for long
term investment and without the intention of reselling or redistributing the
Units; that the undersigned has made no agreement with others regarding any of
the Units; and that the undersigned’s financial condition is such that it is not
likely that it will be necessary for the undersigned to dispose of any of the
Units in the foreseeable future. The undersigned is aware that (1) there is
presently no public market for the Units, and in the view of the Securities and
Exchange Commission a purchase of securities with an intent to resell by reason
of any foreseeable specific contingency or anticipated change in market values,
or any change in the liquidation or settlement of any loan obtained for the
acquisition of any of the Units and for which the Units were or may be pledged
as security would represent an intent inconsistent with the investment
representations set forth above, and (2) the transferability of the Units is
restricted and (a) requires the written consent of Monaker , and (b) will be
further restricted by a legend placed on the certificate(s) representing the
Units containing substantially the following language:

The securities represented by this certificate have not been registered under
either the Securities Act of 1933 or applicable state securities laws and may
not be sold, transferred, assigned, offered, pledged or otherwise distributed
for value unless there is an effective registration statement under such Act and
such laws covering such securities, or Monaker receives an opinion of counsel
acceptable to Monaker stating that such sale, transfer, assignment, offer,
pledge or other distribution for value is exempt from the registration and
prospectus delivery requirements of such Act and such laws.

The undersigned further represents and agrees that if contrary to the
undersigned’s foregoing intentions, the undersigned should later desire to
dispose of or transfer any of the Units in any manner, the undersigned shall not
do so without first obtaining (1) an opinion of counsel satisfactory to Monaker
that such proposed disposition or transfer may be made lawfully without the
registration of such Units pursuant to the Act and applicable State Laws, or (2)
registration of such Units (it being expressly understood that Monaker shall not
have any obligation to register such Units except as explicitly provided by
written agreement).

 4 

 

 

4.

Residence

The undersigned represents and warrants that the undersigned is a bona fide
resident of United States and/or Canada and/or Great Britton and that the Units
are being accepted by the undersigned in the undersigned’s name solely for the
undersigned’s own beneficial interest and not as nominee for, on behalf of, for
the beneficial interest of, or with the intention to transfer to, any other
person, trust or organization except as specifically set forth in this
Agreement).

PARAGRAPH 6 BELOW IS REQUIRED IN CONNECTION WITH EXEMPTIONS FROM THE ACT AND
STATE LAWS BEING RELIED ON BY MONAKER WITH RESPECT TO OFFER AND SALE OF THE
UNITS. ALL OF SUCH INFORMATION WILL BE KEPT CONFIDENTIAL AND WILL BE REVIEWED
ONLY BY MONAKER, THE AGENT, AND THEIR COUNSEL. THE UNDERSIGNED AGREES TO FURNISH
ANY ADDITIONAL INFORMATION WHICH MONAKER OR THEIR COUNSEL DEEMS NECESSARY IN
ORDER TO VERIFY THE RESPONSES SET FORTH ABOVE.

5.

Accredited Status

The undersigned represents and warrants as follows (check if applicable):

a.       

Accredited Investor: Individual

(1)_______ The undersigned is an individual with a net worth, or a joint net
worth together with his or her spouse, in excess of $1,000,000. (In calculating
net worth, you may include equity in personal property and real estate,
excluding your principal residence, cash, short term investments, stock and
securities. Equity in personal property and real estate should be based on the
fair market value of such property minus debt secured by such property.)

(2)________ The undersigned is an individual who had an individual income in
excess of $200,000 in each of the prior two years and reasonably expects an
income in excess of $200,000 in the current year; or

(3)________ The undersigned is an individual who had with his/her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects an income in excess of $300,000 in the current year.

(4)________ The undersigned is a director or executive officer of the Company.

b.       

Accredited Investor: Entity

(1)___X_____ The undersigned is an entity all of whose equity owners meet one of
the tests set forth in a through d above.

(2)_________ The undersigned is an entity and is an “Accredited Investor” as
defined in Rule 501(a) of Regulation D under the Act. This representation is
based on the following (check one or more, as applicable):

(a)________ The undersigned (or in the case of a trust, the undersigned trustee)
is a bank or savings and loan association as defined in Sections 3(a)(2) and
3(a)(5)(A) of the Act, acting either in its individual or fiduciary capacity.

 5 

 

(b)________ The undersigned is an insurance company as defined in Section 2(13)
of the Act.

(c)________ The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act.

(d)________ The undersigned is a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958.

(e)________ The undersigned is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974 and either (check
one of more, as applicable):

(i)________ the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment advisor; or

(ii)________ the employee benefit plan has total assets in excess of $5,000,000;
or

(iii)________ the plan is a self-directed plan with investment decisions made
solely by persons who are “Accredited Investors” as defined under the 1933 Act.

(f)________ The undersigned is a private business development company as defined
in Section 202(a)(22) of the Investment Advisors Act of 1940.

(g)________ The undersigned has total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring shares of the Company and is one or
more of the following (check one or more, as appropriate):

(i)________an organization described in Section 501(c)(3) of the Internal
Revenue Code; or

(ii)________ a corporation; or

(iii)________ a Massachusetts or similar business, trust; or

(iv)________ a partnership.

(h)_________ The undersigned is a trust with total assets exceeding $5,000,000,
which was not formed for the specific purpose of acquiring shares of the Company
and whose purchase is directed by a person who has such knowledge and experience
in financial and business matters that he/she is capable of evaluating the
merits and risks of the investment in the Units. IF ONLY THIS RESPONSE IS
CHECKED, PLEASE CONTACT THE COMPANY TO RECEIVE AND COMPLETE AN INFORMATION
STATEMENT BEFORE THIS SUBSCRIPTION CAN BE CONSIDERED BY MONAKER.

 6 

 

6.

miscellaneous

(a)       

The undersigned agrees that the undersigned understands the meaning and legal
consequences of the agreements, representations, and warranties contained
herein; agrees that such agreements, representations and warranties shall
survive and remain in full force and effect after the execution of the Units;
and further agrees to indemnify and hold harmless Monaker , each of their
current and future officers, directors, employees, agents and shareholders from
and against any and all loss, damage or liability due to, or arising out of, a
breach of any agreement, representation or warranty of the undersigned contained
herein.

(b)       

This Agreement shall inure to the benefit of and be binding upon Investor,
Monaker and their respective successors and legal representatives. Neither
Monaker , nor any Investor may assign this Agreement or any rights or obligation
hereunder without the prior written consent of the other party.

(c)       

This Agreement, together with Transaction Documents, constitutes the entire
agreement among the parties hereto and supersedes all prior agreements,
understandings and arrangements, oral or written, among the parties hereto with
respect to the subject matter hereof and thereof.

(d)       

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby.

(e)       

THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE TERMS AND CONDITIONS
SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PROVISIONS RELATING TO
CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL COURTS
LOCATED IN THE CITY OF NEW YORK, NEW YORK AND HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.

(f)       

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

(g)       

Facsimile signatures shall be construed and considered original signatures for
purposes of enforcement of the terms of this agreement.

(h)       

Manner in Which Title Is to Be Held: (check one)

_____________               Individual Ownership

_____________               Joint Tenant with Right of

_____________               Survivorship

_____________               Partnership

_____________               Tenants in Common

_____X_______               Corporation/ Limited Partnership

_____________              Other Trust (describe)

 

SIGNATURE PAGE FOLLOWS

 

 

 

 7 

 

 

SIGNATURE PAGE



INDIVIDUAL SUBSCRIBERS:       Signature               Name (Typed or Printed)  
              Signature (If more than one Individual subscriber)                
Name (Typed or Printed)                 ENTITY SUBSCRIBERS: /s/ Graham Young    
Signature         Mr. Graham Young - Director     Name & Title (Typed or
Printed)           Charcoal Investments Ltd     Name of Entity           All
SUBSCRIBERS:           20 Market Street     Street Address           Altrincham,
Cheshire, WA14 1PF     City, Country and Postal Code           00 44 161 927
3113     Telephone Number           N/A     SSN or SIN or EIN           Simon
Orange <dunhamconsultancy@hotmail.com>     Email Address                

 

To be completed by Monaker Group for Acceptance

Monaker Group, Inc., hereby acknowledges receipt from Charcoal Investments Ltd
of such subscriber’s check/wire in the amount of $370,000 USD, and accepts this
subscription as of September 8th, 2016.

 



  /s/ William Kerby   Signature           William Kerby - CEO   Name (Typed or
Printed) and Title

 



 8 

